Citation Nr: 0318926	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1953.  Service personnel records further show that she served 
in the Army Reserve from October 1983 to July 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In February 2002, the case was remanded to 
the RO for additional development.  The case has been 
returned to the Board for appellate consideration.  

In December 2000, the veteran testified at a video conference 
hearing before a member of the Board (now Veterans Law Judge) 
appearing at the RO, who will render the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct the hearing.  38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the hearing transcript issued following the hearing 
is of record.


REMAND

This case was previously before the Board in February 2001, 
when the Board remanded it for further development including 
development in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002).  In addition, the Board requested 
that the RO procure records concerning the veteran from the 
Social Security Administration (SSA); again attempt to obtain 
the veteran's service medical and personnel records, which 
may have been destroyed by the fire at the National Personnel 
Records Center (NPRC) in 1973, including using alternative 
means to reconstruct the records if they cannot be obtained; 
and develop the case in accordance with VA Adjudication 
Procedure Manual M21-1 (Manual M21-1), Part III, para. 
5.14(c) (Feb. 20, 1996), in accordance with Patton v. West, 
12 Vet. App. 272, 280 (1999).

The Board has reviewed the record and finds, regrettably, it 
is necessary to remand this claim for compliance with the 
February 2001 Remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Court or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  While the RO attempted to comply with 
the terms of the Remand, the Board notes several 
deficiencies.

First, although the RO made a second request for the 
veteran's records from NPRC, which resulted in procuring 
records from the veteran's reserve service, no further 
records were obtained for her first period of active service.  
There is no indication in the claims file that the RO 
attempted alternative means of reconstructing the missing 
records.  This must be accomplished.

Second, while the RO gave the veteran an opportunity to 
describe the stressors that she feels precipitated her PTSD, 
the record does not document that the RO developed the 
averred sexual assault under the steps proscribed by Manual 
M21-1, Part III, para. 5.14(c).  This, also, must be done.

Third, the RO obtained records from SSA concerning the 
veteran.  However, in these records are records concerning 
another individual of a different name.  The Board finds that 
clarification must be made to determine that the RO has all 
records from SSA concerning the veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that it has 
records from all VA and non-VA health 
care providers who treated her for her 
PTSD and psoriasis.  Where necessary, the 
RO should procure duly executed 
authorization for the release of private 
medical records.  In particular, the RO 
should obtain copies of treatment 
accorded the veteran for her PTSD from 
Nabil Jouni, M.D. and for her psoriasis 
from Lucius Blanchard, M.D., both of Las 
Vegas, Nevada, and for her PTSD and 
psoriasis from the VA Medical Center 
(VAMC) in Las Vegas, Nevada from 2001 to 
the present.

The RO should also procure copies of 
records of treatment accorded the veteran 
at the base hospital at Fort George G. 
Meade Hospital at Fort Meade, Maryland 
from 1953 to approximately 1960.  The RO 
should request any and all mental hygiene 
records, including any and all individual 
and group therapy records, as well as 
pre-natal, maternity, and other treatment 
records.  The RO should request searches 
under the veteran's social security 
number, her service number, and indicate 
all possible names the veteran may have 
used.  The RO should also request that 
the search be made for her as a service-
member as well as a civilian.

2.  The RO should clarify the status of 
the veteran's file with SSA and verify 
that it has obtained all documents 
concerning the veteran's disability claim 
with SSA in existence that are relevant 
to her claim for service connection for 
PTSD and psoriasis.

3.  The RO should further request that 
the veteran provide specific information 
about her treatment in hospitals during 
her active service.  She should be asked 
to provide the names of the medical 
facilities at which she was treated, the 
dates of treatment, and any other 
pertinent information.

Remind the veteran that she may solicit 
statements from her brothers and other 
potential witnesses who may remember the 
names and precise locations of these 
hospitals.

4.  The veteran's response 
notwithstanding, the RO should request 
SGO records for the veteran from 1951 to 
1953 and take any additional action 
necessary to determine the veteran's 
units of assignment and to verify her 
hospitalizations:

?	During basic training at F.E. Warren 
Air Force Base in Wyoming
?	At Lackland Air Force Base
?	During her overseas assignment in 
Tokyo in 1953
?	In Philadelphia in 1953
?	At Mitchel Air Force Base in New 
York in 1953
?	At Fort George G. Meade Hospital at 
Fort Meade, Maryland, just prior to 
and after her discharge in 1953.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

5.  The RO should then make specific 
attempts to obtain any additional service 
medical records for the veteran's period 
of active service from 1951 to 1953.  Her 
report of medical examination at 
discharge in July 1953, which is the only 
record so far obtained, indicates that 
she attempted suicide and was 
hospitalized for five months for 
schizophrenic reaction.  Please request 
any and all mental hygiene records from 
the hospitals identified above, as well 
as any hospital that the veteran may 
identify.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

6.  The RO should also make specific 
attempts to obtain the veteran's service 
personnel records ("201 file") for her 
period of active service from 1951 to 
1953.  The RO is reminded to search under 
both the veteran's social security and 
service numbers, and to search under all 
names that the veteran has used.

7.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or her representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

8.  The RO should afford the veteran an 
opportunity to submit statements from 
individuals who may have knowledge of the 
events that transpired during her period 
of active service, such as fellow-service 
members; or who can attest to changes in 
her behavior or the reasons for her 
divorce so soon after her discharge, such 
as her brothers and other family members.

9.  Following this development, the RO 
should then attempt to verify the 
veteran's averred stressor under the 
specialized development procedures 
proscribed under M21-1, Part III, 
5.14(c)(5), involving stressors that are 
the result of personal assault.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

10.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

11.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
skin disorder, to include psoriasis; and 
a VA examination by a Board of examiners 
to include at least one psychiatrist and 
one psychologist to determine the nature, 
extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's service skin disorder 
and neuropsychiatric disabilities, 
to include psoriasis and PTSD.
?	Describe any current symptoms and 
manifestations attributed to her 
skin disorder and her 
neuropsychiatric disability, to 
include psoriasis and PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of skin 
disorder and neuropsychiatric 
disabilities identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested skin disorder and 
neuropsychiatric disability.  

In making this opinion concerning the 
claimed psoriasis, the examiner is 
requested to offer an opinion as to 
whether it is as likely as not that any 
manifested skin disorder, to include 
psoriasis, is the result of her active 
service.

Concerning the claimed neuropsychiatric 
disability, to include PTSD, the 
examiners are referred to the following:

1.	Report of medical examination dated 
in July 1953, reflecting that the 
veteran had been hospitalized for 
five months prior to discharge for a 
suicide attempt and schizophrenic 
reaction.
2.	The VA examination conducted in 
April 1999, by Rena M. Nora, M.D., 
Chief, Psychiatry Service, finding 
the veteran manifested "features 
suggesting Posttraumatic Stress 
Disorder" absent a verifiable 
stressor.  The examiner diagnosed 
Major Depression with onset during 
active service.
3.	The November 2000 addendum to the 
above examination, which diagnosed 
schizoaffective disorder and PTSD 
secondary to personal assault 
(stressor which necessitated first 
psychiatric hospitalization in the 
military in 1951 (sic) to be 
verified).
4.	VA examination conducted in November 
2002 by Joyce M. Oates, M.D., Board 
Certified Psychiatrist, finding the 
veteran does not have PTSD nor does 
she have a history that would 
"bring[] such a diagnosis into 
question."  The examiner instead 
diagnosed situational dysthymia and 
borderline personality disorder.

12.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for PTSD and 
psoriasis.  If the decision remains in 
any way adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
her claims.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




